Citation Nr: 1331120	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-41 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active military duty from October 1974 to October 1976 and from December 1976 to December 1977.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran has moved from Minnesota to Arkansas, and his case is currently before the North Little Rock, Arkansas RO.

The issue on appeal was previously before the Board in February 2011, August 2012, and March 2013, when it was remanded for additional development.  In March 2013, the Board remanded the issue currently for additional clarification of a prior VA evaluation opinion, to include an opinion on whether the Veteran has a psychiatric disability other than PTSD due to any of his service-connected disabilities.  An additional opinion was obtained in October 2013.  As the requested VA nexus opinion has been obtained, there has been substantial compliance with the March 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a videoconference hearing with the undersigned Veterans Law Judge in August 2010, and a copy of the transcript is of record.



FINDING OF FACT

The most probative evidence of record fails to demonstrate that it is at lest as likely as not that the Veteran currently has an acquired psychiatric disability other than PTSD, that was present in service, began in service, or is etiologically  related to active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was informed in the April 2009 letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the April 2009 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations with nexus opinions were obtained in March 2011, September 2012, and April 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports of record obtained in this case are adequate, as they are predicated on a reading of relevant medical records and examination of the Veteran.  The examiners considered all of the pertinent evidence of record and provided a rationale for the nexus opinions o record.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The issue on appeal was explained by the Veterans Law Judge (VLJ).  In addition, the representative and the VLJ asked questions to ascertain the nature of the Veteran's contentions with regard to the issue on appeal.  While the VLJ did not specifically solicit information as to any potentially available outstanding evidence relevant to the appeal, the Board finds that the Veteran has not been prejudiced in this regard.  Neither the representative nor the Veteran has suggested any outstanding evidence that has been overlooked.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his August 2010 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for an acquired psychiatric disability other than PTSD, to include as secondary to his service-connected disabilities.  He is currently service connected for pseudofolliculitis barbae, traumatic injury of each knee with patellofemoral syndrome with residuals, and atrophy of the right testes.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran's service treatment records do not reveal any complaints or findings indicative of an acquired psychiatric disability, including on service medical examination in January 1976, which included a mental status evaluation.

According to a June 1976 Administrative Decision on character of discharge, the Veteran was initially discharge under other than honorable conditions because he either failed to obey or willfully disobeyed direct orders on several occasions without explanation.  There is also evidence in the record that he used marijuana.  It was noted that the Veteran's character of discharge was subsequently upgraded by an Army Discharge Review Board.

The diagnoses on VA treatment reports in September 2001 were substance dependence, in early remission; rule out depressive disorder; and adjustment disorder, not otherwise specified (NOS).  The diagnoses in September 2005 were cocaine dependence; marijuana use, episodic; and history of polysubstance drug abuse.  The Veteran reported in September 2005 that he had PTSD, anxiety, and depression.  According to progress notes for December 2008, psychiatric testing indicated PTSD.  The diagnoses on other treatment reports for December 2008 were mixed substance dependence, currently in treatment; and substance-induced anxiety disorder, mild.  Anxiety was noted in March 2009.  

After review of the evidence and examination of the Veteran in April 2010, the VA examiner diagnosed personality disorder, NOS, with paranoia and antisocial features.  The examiner concluded that it was less likely as not that the Veteran's depression is secondary to his service-connected testicle disorder, as his depression appeared to stem more from his paranoia and antisocial beliefs than from his service-connected disorders.

The Veteran testified at his August 2010 videoconference hearing that his problems with discipline in service indicate an underlying psychiatric disorder and that his continued psychiatric problems after service are also due to his service-connected right testes disorder.

The diagnoses on VA psychiatric evaluation in March 2011 were depressive disorder, NOS; history of alcohol abuse, in early remission; history of cocaine dependence, in early remission; and personality disorder, NOS, with paranoid and antisocial traits.  The examiner concluded that the Veteran's psychiatric condition was not caused by or a result of his service-connected right testes disorder because he was never treated for a psychiatric disorder in service or for approximately 25 years after service discharge and he did not mention his right testes in the context of a contributing factor for his depressive symptoms.  The examiner believed that the Veteran's primary problem stemmed from his antisocial and paranoid personality traits, as well as his history of substance abuse and related psychosocial problems such as homelessness.

In response to the August 2012 Board remand, an addendum to the March 2011 evaluation was obtained in September 2012, in which the examiner noted that the Veteran did not have a psychiatric disability that is causally related to either his military service or to his right testes disability.

The diagnoses on VA treatment reports dated in February 2012 were cocaine dependency, maintaining sobriety; and depressive disorder, relatively stable.

In response to the March 2013 Board remand, an additional VA evaluation was obtained in April 2013.  The only symptom noted was chronic sleep impairment.  Based on a chart review and clinical interview, the examiner did not diagnose any psychiatric disorder.  The examiner concluded that there was not sufficient evidence to meet the diagnostic criteria for any mental health condition connected with military service or with any service-connected disability.

Based on the above evidence, the Board finds that the evidence of record fails to establish that the Veteran has a psychiatric disability other than PTSD due to either his military service or to a service-connected disorder.  There were no recorded complaints or clinical findings of a psychiatric problem either in service or for many years after final service discharge, as the initial post-service notation of a psychiatric problem was more than 25 years after service discharge.  Moreover, the nexus opinions on file, which are based on a review of the record and a psychiatric examination, are probative evidence against the claim.  There is no nexus opinion in favor of the claim.

The Veteran's lay statements have been taken into consideration in this case.  Although the Veteran is competent to report his subjective psychiatric symptoms, the Board finds that the Veteran, who does not have any medical training, is not competent to opine as to whether he currently has an acquired psychiatric disability due to service or as secondary to a service-connected disorder because the diagnosis of a psychiatric disability and the determination of its etiology require medical expertise to determine.  Although the Veteran has contended that his problems in service are indicative of a psychiatric problem, the Board would note that he did not report a psychiatric problem during his initial period of service and he was able to serve a subsequent tour of duty under honorable conditions.  

Because all of the requirements for service connection are not shown, the Veteran does not have an acquired psychiatric disability other than PTSD due to service.  The Board also finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


